Title: From Benjamin Franklin to Cadwallader Colden, 6 August 1747
From: Franklin, Benjamin
To: Colden, Cadwallader


Sir
Philada. Augt. 6. 1747.
The Observations I sent you on Baxter’s Book were wrote on a Sheet or two of Paper in Folio. He builds his whole argument on the Vis Inertiae of Matter: I boldly deny’d the Being of such a Property, and endeavour’d to demonstrate the contrary. If I succeeded, all his Edifice falls of course, unless some other way supported. I desir’d your Sentiments of my Argument. You left the Book for me at N York, with a few Lines containing a short Censure of the Author; and that your Time had been much taken up in Town with Business, but you was now about to retire into the Country, where you should have Leisure to peruse my Papers; since which I have heard nothing from you relating to them. I hope you will easily find them, because I have lost my rough Draft; but don’t give yourself much Trouble about them; for if they are lost, ’tis really no great Matter.
I am glad to hear that some Gentlemen with you are enclin’d to go on Electrical Experiments. I am satisfy’d we have Workmen here, who can make the Apparatus as well to the full as that from London; and they will do it reasonably. By the next Post I will send you their Computation of the Expence: If you shall conclude to have it done here, I will oversee the Work, and take Care that every Part be done to perfection, as far as the Nature of the Thing admits.

Instead of the Remainder of my Rough Minutes on Electricity, (which are indeed too rough for your View) I send you enclos’d Copies of two Letters I lately wrote to Mr. Collinson on that Subject. When you have perus’d them, please to leave them with Mr. Nichols, who I shall desire to forward them per next Post to a Friend in Connecticut.
I am glad your Philosophical Treatise meets with so good Reception in England. Mr. Collinson writes the same Things to Mr. Logan; and Mr. Rose of Virginia writes me, that he had receiv’d Accounts from his Correspondents to the same Purpose. I long to see some of their Observations on it. I perceive by the Papers, that they have also lately reprinted in London, your History of the Five Nations in 8vo. If ’tis come to your Hands, I should be glad to have a Sight of it.
Mr. Logan, on a second Reading of your Piece on Fluxions, lately, is satisfied, that some of the Faults he formerly objected to [in] it, were his own, and owing to his too little Attention at that Time; he desires me to tell you so, and that he asks your Pardon. Upon what Mr. Collinson wrote, he again undertook to read and consider your Philosophical Treatise: I have not seen him since, but shall soon, and will send you his Sentiments. I am, Sir, with great Respect, Your most humble Servant
B Franklin
Dr. Colden
